MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-14-00773-CV

In the Interest of T.R.M. aka E. T.M. Appealed from the 314th District Court
and T.J.W aka T.W., Children          of Harris County. (Tr. Ct. No. 2013-
                                      05924J). Opinion delivered by Justice
                                      Busby. (Justices Jamison and Brown
                                      also participating).

TO THE 314TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:
       Before our Court of Appeals on March 10, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
       This cause, an appeal from a judgment terminating parental rights signed
September 4, 2014, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, March 13,
2015.